Citation Nr: 0924204	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  03-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected tinea pedis prior to August 30, 2002.

2. Entitlement to an initial compensable rating for service-
connected tinea pedis from August 30, 2002 onward.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for tension headaches, 
claimed as migraine headaches, to include as due to 
undiagnosed illness and as secondary to sleep apnea.

5. Entitlement to service connection for folliculitis, 
claimed as a skin rash due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to September 
1991, to include service in Southwest Asia during the Persian 
Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision issued in March 2003 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2006, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.  

The Board observes that in relation to his increased rating 
claim for tinea pedis, the RO granted service connection for 
dermatophytids eruption with mild dermatitis as secondary to 
service-connected tinea pedis in a January 2009 rating 
decision.  However, as this disability is separate and 
distinct from tinea pedis, this decision does not resolve the 
Veteran's appeal with respect to the initial rating assigned 
for tinea pedis; hence, the initial rating claim for tinea 
pedis is still before the Board.


FINDINGS OF FACT

1. Prior to August 30, 2002, service-connected tinea pedis 
does not result in exfoliation, exudation, or itching of an 
exposed or extensive area, or produce extensive lesions or 
marked disfigurement. 
2. From August 30, 2002 onward, service-connected tinea pedis 
does not does not result in exfoliation, exudation, or 
itching of an exposed or extensive area, or produce extensive 
lesions or marked disfigurement, cover 5 percent or more of 
the Veteran's body or exposed affected areas of skin, or 
require more than topical treatment at any time during the 
appeal period.

2. The Veteran served in Southwest Asia during the Persian 
Gulf War. 

3. Folliculitis was not present in service or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service and is not presumed to be a result of an 
undiagnosed illness resulting from Persian Gulf War service.

4. Sleep apnea was not present in service or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service and is not presumed to be a result of an 
undiagnosed illness resulting from Persian Gulf War service.

5. Tension headaches were not present in service or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service, are not presumed to be a result of an 
undiagnosed illness resulting from Persian Gulf War service, 
and are not causally or etiologically related to a service-
connected disability.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
service-connected tinea pedis have not been met prior to 
August 30, 2002.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.118, Diagnostic Codes 7899-7806 (2002).

2. The criteria for an initial compensable rating for 
service-connected tinea pedis have not been met from August 
30, 2002 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7899-7806 (2008).

2. Folliculitis was not incurred in or aggravated by the 
Veteran's active duty military service and may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

3. Sleep apnea was not incurred in or aggravated by the 
Veteran's active duty military service and may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

4. Tension headaches were not incurred in or aggravated by 
the Veteran's active duty military service, may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf War service, and are not proximately due to or 
the result of service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  
VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in September 2002 with regard to his 
service connection claims, prior to the initial unfavorable 
AOJ decision issued in March 2003.  Additional VCAA letters 
were sent in December 2003 and September 2006 with respect to 
the Veteran's appeals, to include the initial rating claim.

The Board observes that the pre-adjudicatory VCAA notices 
issued in September 2002 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
The Veteran was first advised of the evidence required to 
substantiate a disability rating and effective date in a 
March 2006 letter.  The Board acknowledges the defective 
timing of this notice, but finds no prejudice to the Veteran 
as a result.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).

With regard to the initial rating claim, the Board notes that 
no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  Moreover, 
initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  Further, 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  In this case, the Veteran has not alleged that he 
has suffered any prejudice from the lack of pre-adjudicatory 
notice as to disability ratings and effective dates with 
regard to his initial rating claim.  As for his service 
connection claims, service connection is herein denied for 
all claims; therefore, all questions as to disability ratings 
and effective dates with regard to these claims are rendered 
moot.  

The Board acknowledges that the Court has held that there are 
specific requirements for VCAA notices in increased rating 
claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the Board determines that these requirements do not 
apply to initial rating claims, such as the one now before 
the Board.  Initially, the Board notes that Vazquez-Flores 
was an appeal of an increased rating claim, not an initial 
rating claim.  More importantly, the Court's decision 
distinguishes the notice requirements therein defined from 
the notice required for initial rating claims.  Specifically, 
the Court, after outlining the notice requirements for 
increased rating claims, states that the notice in an 
increased rating claim must also provide examples of the 
medical and lay evidence that are relevant to establishing 
entitlement to increased compensation, "[a]s with proper 
notice for an initial disability rating."  Id. at 43.  Thus, 
the Board concludes that the Court intended the requirements 
outlined in its decision to apply only to increased rating 
claims, and therefore, these requirements are not applicable 
to the instant claim.  Based on the above analysis, the 
notice requirements for initial rating and service connection 
claims have been met.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores at 41 citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with VA examinations.  The Veteran's service treatment 
records, VA medical records, private medical records, Social 
Security Administration (SSA) records, and the reports of 
January 2003, May 2004, August 2005, and August 2007 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of the claims.  

The Board notes that the Veteran reported receiving treatment 
from the University of Texas in 1998 or 1999, and that these 
records are not associated with the claims file.  However, a 
request for such records yielded a negative response, and 
there is nothing in the file to suggest that further requests 
would produce the records.  Thus, the Board finds that 
additional efforts to obtain these outstanding, relevant 
records are unnecessary.  The Veteran has not identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of the claims. 

With respect to the VA examinations for sleep apnea (January 
2003) and folliculitis (August 2005), the Board observes that 
the VA examiner did not offer an opinion as to etiology of 
these disorders.  However, the Board determines that 
obtaining a medical opinion is not necessary.  Any current 
medical opinion linking such disability to the Veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the Veteran years 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
folliculitis and sleep apnea in service, there is no 
competent basis upon which to conclude that the Veteran's 
current disability is related to service.  Thus, the Board 
concludes that an opinion is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision.

Nevertheless, the Board notes that, once VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the 
Board observes that the September 2002 VCAA letter advised 
the Veteran that VA would assist him by providing a medical 
examination or getting a medical opinion if VA decides it is 
necessary to make a decision on his claim.  The Board finds, 
therefore, that the Veteran was aware that an opinion would 
be obtained only if it was necessary, which, as discussed 
above, it was not.  
With respect to the May 2004, August 2005, and August 2007 
tinea pedis examinations, the Board determines that these 
examinations were adequate.  Each examiner reviewed the 
Veteran's medical records and noted the Veteran's subjective 
complaints and medical history.  The May 2004 examiner 
examined the Veteran's feet.  The August 2005 and August 2007 
examiners also reviewed other parts of his body affected by a 
skin disorder.  Each examiner reported where a skin disorder 
was present and, if a disorder was present, the percentage of 
skin affected.  Thus, they provided the information necessary 
to adequately determine the appropriate rating to be 
assigned.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations or opinions 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Initial rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected tinea pedis.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
Accordingly, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected disability.

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

The Veteran's service-connected tinea pedis has been assigned 
an initial noncompensable rating pursuant to 38 C.F.R. § 
4.118, Diagnostic Codes 7899- 7806.  The Veteran contends 
that the skin disorder of his feet occurs elsewhere on his 
body; thus, he argues that a higher rating is warranted for 
his service-connected tinea pedis.  

VA regulations for evaluating disabilities of the skin were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  The current claim was received in 
November 2001.  Thus, the prior and revised regulations are 
applicable.

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for skin disorders at any time on or after 
August 30, 2002.  The effective date of any rating assigned 
under the revised schedular criteria may not be earlier than 
the effective date of that change; the Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of change.  See VAOPGCPREC 3-2000; 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue). 

Prior to August 2002, the Rating Schedule provided that, 
unless otherwise directed, Diagnostic Codes 7807 through 7819 
were to be rated as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118 (2002).

Under the former Diagnostic Code 7806, for eczema, a 
noncompensable rating was assigned where the skin disability 
was manifested by slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area.  A 10 
percent evaluation was assigned where the disability was 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation was assigned where the disability was manifested 
by exudation or constant itching, extensive lesions, or 
marked disfigurement.  Id. 

The revised criteria provides that Diagnostic Code 7813, for 
dermatophytosis, to include ringworm of the feet (tinea 
pedis), is to be evaluated as disfigurement scars (Diagnostic 
Codes 7801 through 7805), or dermatitis/eczema (Diagnostic 
Code 7806), depending upon the predominant disability.  Here, 
the Board determines that the predominant symptoms of the 
service-connected tinea pedis are appropriately rated as 
dermatitis/eczema under the assigned diagnostic code, 7806.  
38 C.F.R. 
§ 4.118 (2008).

Under revised Diagnostic Code 7806, for dermatitis/eczema, a 
noncompensable evaluation is assigned when the skin condition 
covers less than 5 percent of the body or less than 5 percent 
of the exposed affected areas, and no more than topical 
therapy has been required during a 12 month period.  A 10 
percent evaluation is assigned when the skin condition covers 
at least 5 percent, but less than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12 month period.  A 30 percent evaluation is 
assigned when the skin condition covers 20 to 40 percent of 
the entire body or 20 to 40 percent of the exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.  A 60 percent evaluation is assigned 
when the skin condition covers more than 40 percent of the 
entire body or more than 40 percent of the exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs have been 
required during the past 12 month period.  Id.

The Board observes that the rating criteria for scars were 
revised again, effective October 23, 2008.  However, the 
Board notes that the latter revisions are applicable only to 
applications for benefits received by VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As 
the Veteran filed his claim for an increased rating in 
November 2001, the latest revisions are not for consideration 
in this case.

The medical evidence reveals that the Veteran's tinea pedis 
has been mostly inactive during the appeal period.  In May 
2002, intertrigo of the right foot was diagnosed.  A May 2004 
VA examiner stated that the Veteran had a history of tinea 
pedis that was not active at that time.  In June 2005, skin 
symptoms of the back and arms were diagnosed as scabies.  An 
August 2005 VA examiner found only a 1 cm tinea pedis lesion 
at the base of the right third toe, which the Veteran was 
treating topically.  The rash of the upper back and arms was 
diagnosed as dermatitis with episodic suppurative 
hidradenitis.  Thereafter, an August 2007 VA examiner noted 
that the Veteran's primary skin disability had been 
inflammatory tinea pedis, but that the tinea pedis was 
currently resolved.  The examiner found that the Veteran's 
current skin disability was a dermatophytids eruption with 
resultant mild dermatitis that was relatively inactive, but 
secondary to the tinea pedis.

Treatment records provide no evidence that the Veteran's 
tinea pedis is more severe than noted above.  Moreover, the 
Veteran's hearing testimony reflects that the Veteran 
contended that the skin symptoms he was experiencing were not 
a worsening of the tinea pedis, but were due to an associated 
skin disorder.  When there is an inadequate basis in the 
record upon which to dissociate the symptoms of two separate 
disorders, reasonable doubt requires that all symptoms be 
considered in evaluating the service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).   In this 
case, the Board notes that the Veteran suffers dermatophytids 
eruption; however, the dermatophytids eruption is also 
service-connected.  Thus, any symptoms of the dermatophytids 
eruption are contemplated under the rating assigned for that 
disability.  

Additionally, the record reflects diagnoses of scabies and 
dermatitis.  However, in each case, the skin covered by these 
disorders has been distinguished from the skin covered by the 
Veteran's tinea pedis, if any.  Therefore, there is a basis 
for distinguishing the symptoms of the Veteran's various skin 
disabilities, and the symptoms of skin disorders other than 
tinea pedis are not for consideration when determining the 
appropriate rating for service-connected tinea pedis.  

Based on the above, throughout the appeal period, even when 
active, the Veteran's service-connected tinea pedis does not 
meet the criteria for a compensable rating.  Medical evidence 
prior to August 30, 2002, reveals no active tinea pedis.  
Subsequent to August 30, 2002, the largest area affected by 
tinea pedis was 1 cm, noted in August 2005.  Although the 
August 2005 VA examiner did not provide a percentage of skin 
covered, the Board observes that the August 2007 VA examiner 
indicated that the Veteran's dermatophytids eruption, which 
was scattered on the front and back of the trunk, back of the 
arms, and thighs, only covered approximately 2 percent of the 
Veteran's body.  Hence, the Board determines that 
1 cm of skin is likely to be less than 5 percent of the 
Veteran's skin.  

Under the former rating criteria, a compensable rating was 
only appropriate when the area involved was exposed or 
extensive or there was exudation or constant itching, 
extensive lesions, or marked disfigurement.  The Veteran's 
tinea pedis was inactive prior to August 30, 2002, and the 
lesion noted in August 2005 was not noted to cause the 
Veteran particular discomfort, and the Board does not find a 
1 cm. lesion on one toe to be either exposed or extensive.  
Thus, a compensable rating under the rating criteria in 
effect prior to August 30, 2002 is not warranted at any time 
during the appeal period. 

Under the revised criteria, absent evidence that the Veteran 
has tinea pedis covering an area of 5 percent or more of 
either the exposed areas or of his entire body or that non-
topical treatments, such as corticosteroids or 
immunosuppressants, are required to treat it, a compensable 
rating for service-connected tinea pedis is not warranted..  
Accordingly, an initial compensable rating for service-
connected tinea pedis is denied for the entire period on 
appeal.

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected tinea pedis presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  Specifically, the Board notes that the rating 
criteria fully compensate the Veteran for his tinea pedis 
symptoms, and that the symptoms that are not compensated in 
the rating assigned for tinea pedis have been contemplated in 
the rating assigned for dermatophytids eruptions with mild 
dermatitis.  Moreover, the Board notes that the Veteran has 
been granted disability benefits from the SSA on the basis of 
psychiatric and back disabilities without reference to his 
skin disabilities.  There is no evidence suggesting that the 
Veteran's service-connected tinea pedis is incapacitating or 
otherwise affects his ability to work.  Accordingly, the 
Board determines that an extraschedular rating is not 
warranted in this case.

III. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury," and the text was 
amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the Veteran was not specifically 
informed of the evidence necessary to establish secondary 
service connection.  However, the Board finds no prejudice in 
the Board considering the regulation changes in adjudicating 
the Veteran's service connection claim.  See Bernard at 394.  
As all claims for service connection are herein denied, the 
question of change in severity of the Veteran's tension 
headaches due to his sleep apnea is rendered moot.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2011 following such service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2008).  Service connection may be granted 
when the evidence establishes: (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.117(d)(1) and (2) (2008).  The Board notes that 
the Veteran's service personnel records reflect that he was 
awarded the Southwest Asia Service Medal, demonstrating the 
required service.

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 
3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3) (2008).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2008).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  38 
C.F.R. § 3.317(b) (2008).

The Veteran has claimed that his skin rash, headaches, and 
sleep apnea are associated with undiagnosed illness.  Thus, 
he argues that service connection is warranted for these 
disorders.

Initially, the Board notes that the Veteran has a current 
diagnosis of folliculitis for the purposes of this claim.  
Although treatment records are silent as to the presence of 
folliculitis, a January 2003 VA examiner diagnosed diffuse, 
mild folliculitis over the hairy areas of the body.  The 
Court has held that service connection may be granted if a 
disability existed at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even though the disability resolved prior to the Secretary's 
adjudication of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  The Veteran filed his claim in 
November 2001.  Thus, although there is no other reference to 
folliculitis in the medical evidence, the Board determines 
that the Veteran has a current diagnosis of folliculitis.

Additionally, the medical evidence reveals complaint, 
treatment, and diagnosis with respect to sleep apnea and 
tension headaches.  Multiple treatment records note a 
diagnosis of sleep apnea throughout the appeal period, and a 
sleep study was performed in December 2005, which 
demonstrated that the Veteran has obstructive sleep apnea.  

With respect to headaches, the Board notes that the Veteran 
claimed service connection for migraine headaches; however, 
the only diagnosis of migraine headaches during the appeal 
period is dated in February 2002.  This record also reveals 
that the Veteran had complained of attacks of migraine 
headaches and been prescribed Depakote at the prior visit 
(October 2001), which had been an effective treatment.  All 
other treatment records refer to migraine headaches only by 
history.  The Board notes that a May 1998 private physician 
suspected vascular headaches.  An April 2001 VA physician 
reported that the last migraine episode the Veteran 
experienced was in 1999.  A July 2001 Persian Gulf War (PGW) 
examiner found that the history of headaches supplied by the 
Veteran reflected muscle tension headaches, not migraine 
headaches.  Moreover, a July 2005 VA treatment record states 
that the Veteran was not experiencing migraines and had also 
ceased taking medication to treat them.  

Additional relevant treatment records dated throughout the 
appeal period refer to the Veteran's headaches as tension 
headaches.  Thus, the Board finds that a preponderance of the 
evidence indicates that the Veteran's claimed headaches are 
tension headaches, as opposed to migraine headaches.  Based 
on the above, the Board also concludes that the Veteran also 
has a current diagnosis of obstructive sleep apnea and 
tension headaches.  

However, the Board finds that the record does not show that 
the Veteran's folliculitis, sleep apnea, or tension headaches 
are related to his military service.  In this regard, the 
Board first observes that that a July 2001 PGW examination 
did not demonstrate the presence of symptoms of undiagnosed 
illness, but did note separate diagnoses of skin rashes 
probably due to eczema and perhaps miliarisis, obstructive 
sleep apnea and headaches with muscle tension.  Additionally, 
the Veteran's claimed skin rash was also diagnosed as 
folliculitis in January 2003.  As diagnoses have been 
provided for each of the Veteran's claimed disorders, the 
presumption of service connection for these disorders as due 
to undiagnosed illness is not applicable in this case.   

Further, service treatment records are silent for any 
complaints of folliculitis, sleep apnea, or tension 
headaches.  The Veteran's service enlistment examination 
notes dermatitis; however neither this examination nor any 
other service treatment record discusses folliculitis.  
Additionally, the Board observes that the Veteran had 
complaints of lightheadedness and blackouts; however, 
neurological testing was performed, and the physicians 
determined that the Veteran's symptoms were associated with 
stress, anxiety, and possibly poor eating habits.  Thus, 
service treatment records also reveal no complaints or 
symptoms that may be construed as indicative of sleep apnea 
or tension headaches.

Additionally, the Board notes that the first medical evidence 
revealing a diagnosis of headaches is dated in March 1998, 
and the first record reflecting folliculitis is dated in 
January 2003.  Additionally, the earliest medical evidence 
reporting a diagnosis of sleep apnea is dated in February 
2002.  The Board observes that the Veteran indicated at his 
July 2001 PGW examination that his sleep apnea was diagnosed 
in 1994; however, no other evidence supports 1994 as the date 
his sleep apnea manifested.  On his November 2001 application 
for benefits, the Veteran stated that the onset of symptoms 
of sleep apnea was in 1997 and that he first received 
treatment in 1999.  Even so, the earliest date suggested for 
the beginning of the Veteran's sleep apnea is three years 
after service discharge.  The lapse in time between service 
and the first complaints and diagnoses weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Moreover, no competent medical professional has related the 
Veteran's folliculitis, sleep apnea, or tension headaches to 
his military service.  Additionally, a February 2003 VA 
examiner opined that that the Veteran's tension headaches 
were secondary to his sleep apnea.  The Board acknowledges 
the Veteran's claims as to the etiology of his claimed 
folliculitis, sleep apnea, and tension headaches, as well as 
the statement of DR who states that the Veteran's civilian 
doctors related his disorders to his military service.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran is 
not competent to opine as to the causation of his disorders, 
and, without supporting medical documentation, the statement 
of DR is not sufficient to establish the opinion offered by a 
private physician.  Moreover, no evidence suggests that the 
Veteran's claimed disabilities have been symptomatic since 
service.  Absent competent evidence of a relationship between 
the Veteran's folliculitis, sleep apnea, and tension 
headaches and his military service, service connection is not 
warranted.  Moreover, as service connection for sleep apnea 
is denied, service connection for tension headaches may not 
be granted on a secondary basis.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claims of entitlement to a compensable 
rating for tinea pedis and service connection for 
folliculitis, sleep apnea, and tension headaches.  Therefore, 
his claims must be denied.


ORDER

An initial compensable rating for service-connected tinea 
pedis for the period prior to August 30, 2002 is denied.
An initial compensable rating for service-connected tinea 
pedis for the period from August 30, 2002 onward is denied.

Service connection for folliculitis, claimed as skin rash due 
to undiagnosed illness, is denied.

Service connection for sleep apnea, to include as due to 
undiagnosed illness, is denied.

Service connection for tension headaches, claimed as migraine 
headaches, to include as claimed as skin rash due to 
undiagnosed illness and secondary to sleep apnea is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


